PER CURIAM.
This is an appeal by Friends of the Everglades, Inc., a non-profit Florida corporation, from decisions by the South Florida Water management District granting conceptual approval of a surface water man*1118agement system and denying the appellant’s request to intervene. We affirm.
Friends was properly denied intervention based upon Section 403.412(5), Florida Statutes (1981). The issue regarding notice was- not properly presented below nor preserved for appeal. The letter submitted by Friends was considered by the Water Management District along with the testimony of certain members of the organization.
We have considered all other points and find them to be without merit.
AFFIRMED.
BERANEK, DELL and WALDEN, JJ., concur.